DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 4, 6, and 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, printing a pattern of the EUV mask in a four or eight times reduction ratio to a target object using a reflected EUV light thereon in one direction by a movement of a mask stage, and an image acquisition mechanism that acquires an optical image of the pattern by making the inspection light incident on the EUV mask and detecting a reflection inspection light reflected from the EUV mask, in a state where the relation between the incident direction of the inspection light are used for inspecting the pattern formed on the EUV mask, and the arrangement direction of the EUV mask serving as the inspection substrate is matched with the relation between the incident direction of the EUV light on the EUV mask.
Claims 2-3, 5, 7-8, and 10 are allowable due to being dependent from allowed independent claims 1, 4, 6, and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
May 2, 2022
/HC/Examiner, Art Unit 2881                 

/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881